UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
JAMES H. BRADY,
                                                                 :
                                      Plaintiff,                 :   19-CV-10622 (PAE) (OTW)
                                                                 :
                     -against-                                   :          ORDER
                                                                 :
MARK S. FRIEDLANDER, ESQ., et al.,                               :
                                                                 :
                                      Defendants.                :
                                                                 :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Court is in receipt of Plaintiff’s request for “permission to take a class to file

electronically using E.C.F.” to expedite filings. (ECF 28). As an initial matter, court permission is

not required to enroll in ECF training. Instructions on enrollment can be found at

https://nysd.uscourts.gov/programs/ecf-training. This is separate from filing a motion for

permission for electronic case filing. Additionally, if Plaintiff wishes to receive filings

electronically, rather than through regular mail, Plaintiff may request to do so, following the

instructions at https://nysd.uscourts.gov/sites/default/files/pdf/proseconsentecfnotice-

final.pdf.

         The Clerk is respectfully requested to mail a copy of this Order to the pro se Plaintiff.


         SO ORDERED.



                                                                     s/ Ona T. Wang
Dated: December 23, 2019                                                        Ona T. Wang
       New York, New York                                              United States Magistrate Judge
